DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et al. Canadian Publication CA 2648972 A1. It is noted that the Mayer citations are taken from the attached copy downloaded from the Canadian Patent Office which has highlighted portions.
Regarding claim 1, Mayer discloses a device for providing power comprising: 
a power inlet electrically connected to a power storage device of a vehicle [pg. 55-56 & 125-126, see highlighted portions (through the rest of this rejection a reference to a page is to either the whole page or the highlighted lines on the document, and the page number refers to the printed page number in the header of the page, e.g. “125/304”); a vehicle can perform vehicle to grid power exchange at a recharging post, thus a power inlet of the recharge post or cable to the recharge post is connected to the vehicle’s power storage device];
a power outlet configured to be connected to a power consumer [pg. 55-56 & 125-126, v2g, thus the consumer is the grid or some intervening consumption device], wherein power is being routed from the power storage device of the vehicle to said power inlet and out of said power outlet to the power consumer [pg. 55-56 & 125-126, V2G]
a display [pg. 114, a display which indicates how full the battery is, how much distance can still be traveled, how much time it would take to recharge, how far it is to a recharging station]; and 
at least one processor in communication with at least one memory device [at least pgs. 24, 31, 114 & 117 216, the car has a computer which displays information on the display from a memory or database]; wherein the at least one processor is programmed to: 
determine a current charge state of the power storage device [pgs.114 & 122; the computer determines the current state of charge]
determine a current available range for the vehicle based on the current charge state of the power storage device ; and instruct said display to display the current available range [pgs. 94, 115, 122 & 125,  the computer determines and indicates via display the possible distance the vehicle can travel based on the state of charge, and if it can reach a certain destination, warns a user if the charge is insufficient to reach a destination, indicates during charging once a point has reached that a particular destination is now reachable].
Regarding claims 2 and 9, Mayer discloses wherein the at least one processor is further programmed to: 
determine a first distance to a home location; and compare the first distance to the current available range [pgs. 123 & 126; the computer can determine via GPS how far home is from the vehicle, and if the vehicle’s range based on the current SOC is sufficient].
Regarding claims 3 and 10, Mayer discloses wherein the at least one processor is further programmed to: transmit a notification to a user computer device when the first distance exceeds the current available range [pgs. 94, 115, 118, 122, 125-126 & 275,  the computer determines and indicates via display the possible distance the vehicle can travel based on the state of charge, and if it can reach a certain destination (which may be a home location, pg. 126), warns a user if the charge is insufficient to reach a destination, indicates during charging once a point has reached that a particular destination is now reachable].
Regarding claims 4 and 11, Mayer discloses wherein the at least one processor is further programmed to: instruct said display to display a first indicator if the current available range exceeds the first distance; and instruct said display to display a second indicator if the first distance exceeds the current available range [pgs. 94, 115, 118, 122, 125-126 & 275,  the computer determines and indicates via display the possible distance the vehicle can travel based on the state of charge, and if it can reach a certain destination (which may be a home location, pg. 126), warns a user if the charge is insufficient to reach a destination (thus a first indicator), indicates during charging once a point has reached that a particular destination is now reachable (thus a second indicator)].
Regarding claims 5 and 12, Mayer discloses wherein the at least one processor is further programmed to: determine a second distance to a charging station; an compare the second distance to the current available range [pgs. 94, 115, 117,118, 122, 125-126 & 275,  the computer determines and indicates via display the possible distance the vehicle can travel based on the state of charge, and if it can reach a certain destination (which may be a charging station, pg. 91 & 117), warns a user if the charge is insufficient to reach a destination, indicates during charging once a point has reached that a particular destination is now reachable].
Regarding claims 6 and 13, Mayer discloses wherein the at least one processor is further programmed to disable transmission of power between said power inlet and said power outlet based on the comparison [pgs. 125-126; V2G transmission is only allowed up to a maximum amount that leaves enough charge to reach a particular destination, possible including a safety margin].
Regarding claims 7 and 14, Mayer discloses wherein the at least one processor is further programmed to: determine if the current available range exceeds the second distance by less than a predetermined amount; and if the current available range exceeds the second distance by less than a predetermined amount, transmit a notification to a user computer device [pgs. 117-118 & 125-126; determine if the available range based on the current SOC is enough only to reach a first charging station (second distance) but not a station after the first charging station (second distance + predetermined amount), warn the user to charge at the first station].
Regarding claim 8, Mayer discloses a method for providing power comprising:
routing power from a power storage device of a vehicle to a power exporter [[pg. 55-56 & 125-126, see highlighted portions; a vehicle can perform vehicle to grid power exchange at a recharging post, thus the vehicle comprise a power exporter which routes power from the vehicle’s internal battery to a power consumer via the vehicle’s socket (pg. 9)];
routing power from the power exporter to a power consumer  [pg. 55-56 & 125-126, V2G from the vehicle’s outlet (power exporter) to the grid (power consumer) via the recharging post]; 
determining a current charge state of the power storage device [pgs.114 & 122; the computer determines the current state of charge]; 
determining a current available range for the vehicle based on the current charge state of the power storage device [pgs. 94, 115, 122 & 125,  the computer determines and indicates via display the possible distance the vehicle can travel based on the state of charge, and if it can reach a certain destination, warns a user if the charge is insufficient to reach a destination, indicates during charging once a point has reached that a particular destination is now reachable]; and 
transmitting, via a communication interface, the current available range to a user computer device, wherein the user computer device is configured display the current available range to a user [pgs. 94, 115, 122 & 125,  the computer determines and indicates via display the possible distance the vehicle can travel based on the state of charge, and if it can reach a certain destination, warns a user if the charge is insufficient to reach a destination, indicates during charging once a point has reached that a particular destination is now reachable].
Regarding claim 15, Mayer discloses a system for providing power comprising: 
a power exporter configured to route power from a power storage device of a vehicle to a power consumer  [pg. 55-56 & 125-126, see highlighted portions (through the rest of this rejection a reference to a page is to either the whole page or the highlighted lines on the document, and the page number refers to the printed page number in the header of the page, e.g. “125/304”); a vehicle can perform vehicle to grid power exchange at a recharging post, thus the vehicle comprise a power exporter which routes power from the vehicle’s internal battery to a power consumer via the vehicle’s socket]; and 
a user computer device in communication with the power exporter , wherein the user computer device comprises at least one processor in communication with at least one memory device [at least pgs. 24, 31, 114 & 117 216, the car has a computer which displays information on the display from a memory or database], wherein the at least one processor is programmed to: 
receive, from the power exporter, a current charge state of the power storage device [pgs. 91, 114 & 122; the computer determines the current state of charge from a vehicle component which measures the vehicle’s battery]; 
determine a current available range for the vehicle based on the current charge state of the power storage device; and instruct a display of at least one of the power exporter and the user computer device to display the current available range [pgs. 94, 115, 122 & 125,  the computer determines and indicates via display the possible distance the vehicle can travel based on the state of charge, and if it can reach a certain destination, warns a user if the charge is insufficient to reach a destination, indicates during charging once a point has reached that a particular destination is now reachable].
Regarding claim 16, Mayer discloses wherein the at least one processor is further programmed to transmit the current available range to the power exporter for display [pgs. 94, 115, 122 & 125,  the computer determines and indicates via the vehicle’s (the power exporter’s) display the possible distance the vehicle can travel based on the state of charge, and if it can reach a certain destination, warns a user if the charge is insufficient to reach a destination, indicates during charging once a point has reached that a particular destination is now reachable].
Regarding claim 17, Mayer discloses wherein the at least one processor is further programmed to: 
store a home location; determine a current location of the vehicle; determine a first distance to the home location from the current location; and compare the first distance to the current available range [pgs. 123 & 126; the computer can determine via GPS how far home is from the vehicle, and if the vehicle’s range based on the current SOC is sufficient].
Regarding claim 18, Mayer discloses wherein the at least one processor is further programmed to: determine a location of a charging station; determine a route to the location of the charging station from the current location; determine a second distance based on the route to the charging station; and compare the second distance to the current available range [pgs. 94, 115, 117,118, 122, 125-126 & 275,  the computer determines and indicates via display the possible distance the vehicle can travel based on the state of charge, and if it can reach a certain destination (which may be a charging station, pg. 91 & 117), warns a user if the charge is insufficient to reach a destination, indicates during charging once a point has reached that a particular destination is now reachable].
Regarding claim 19, Mayer discloses wherein the at least one processor is further programmed to instruct the power exporter to disable transmission of power between the power storage device and the power consumer based on the comparison [pgs. 125-126; V2G transmission is only allowed up to a maximum amount that leaves enough charge to reach a particular destination, possible including a safety margin].
Regarding claim 20, Mayer discloses wherein the at least one processor is further programmed to: determine a rate of discharge of the power storage device; and determine and display an amount of time until the first distance exceeds the current available range [pg. 94, 114 & 117-119; the rate of discharge is determined based on the speed of the vehicle, the inclination of the road, weight of the vehicle to make the determination of how much further the vehicle can travel and can be displayed on the display via kW/mi or other measure; the computer can determine the amount of time until the battery needs to be recharged, with a margin to reach the charging station; the amount of time can be presented “warn the driver for example in advance that for example continuing to drive beyond a certain distance or for example a certain time will not leave him her sufficient time and/or distance to return”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Power Exporter 9000” discloses a portable power exporter for exporting vehicle electricity to external consumer devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859